Citation Nr: 0014247	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
August 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which granted service connection for bilateral 
hearing loss and assigned it a noncompensable rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  On most recent VA audiology in July 1997, the veteran's 
right ear pure tone thresholds were 10, 10, 55, and 70 
decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively (average 36); left ear pure tone thresholds were 
10, 20, 55, and 65 decibels at the same specified frequencies 
(average 37); and speech discrimination ability was 96 
percent correct on the right and 92 percent correct on the 
left.  

3.  These audiometric findings represent level I hearing, 
bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met at any time since the award of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, and 
VII, Diagnostic Code 6100 (1998), and as amended.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records document the 
development of decreased hearing acuity during active 
service.  At his March 1996 military retirement medical 
examination, right ear pure tone thresholds were 15, 15, 15, 
55, and 70 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, respectively.  Left ear pure tone thresholds were 15, 
20, 40, 70, and 70 decibels at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, respectively.  The examiner advised the veteran 
to seek follow-up treatment for his hearing loss with VA or a 
private physician.  

Following his separation from service, in September 1996, the 
veteran filed an application for VA disability benefits, 
including service connection for bilateral hearing loss.  In 
connection with his claim, he was scheduled for a VA medical 
examination.  In October 1996, however, he canceled his 
appointment, indicating that he could not take time off from 
his new job.

By October 1996 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating, pursuant to Diagnostic Code 6100.  The 
veteran disagreed with the initial rating assigned by the RO, 
arguing that his hearing loss was more severe than the zero 
percent rating reflected.

He was afforded a VA medical examination in July 1997, at 
which time he reported that he had served in the military for 
20 years and had been exposed to acoustic trauma from mortar 
explosions and various types of artillery.  Audiometric 
examination showed right ear pure tone thresholds of 10, 10, 
10, 55, and 70 decibels at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, respectively (average 36).  Left ear pure tone 
thresholds were 10, 10, 10, 20, 55, and 65 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively (average 
37).  Speech discrimination ability was 96 percent correct on 
the right and 92 percent correct on the left.  The diagnoses 
were moderate to moderately severe bilateral high frequency 
hearing loss with normal speech discrimination in the right 
ear and mild loss of speech discrimination in the left ear.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board notes that effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202 (May 11, 
1999).  Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33421 (2000). 

In this case, while the RO has not had an opportunity to 
review the veteran's claims under the amended regulations, 
and the veteran has not been advised of the changes, the 
Board may consider regulations not considered by the agency 
of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  See VA O.G.C. Prec. Op. 
No. 11-97, 62 Fed. Reg. 37,953 (1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Because of the particular 
circumstances presented in this case, the Board believes that 
a remand to afford the RO an opportunity to review the 
veteran's claim is not necessary.

Specifically, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  38 
C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The veteran had ample notice and opportunity to 
provide evidence and argument on the application of his pure 
tone thresholds and speech recognition scores to Tables VI-
VII, which are identical in the old and new schedules.  38 
C.F.R. § 4.87 (Tables VI-VII, Diagnostic Code 6100).  

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
on research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  

Because the comparison of the audiometric findings with the 
schedular criteria is purely a mechanical function over which 
there can be no dispute, and as the record does not disclose 
thresholds meeting either criterion, there is no reason to 
return this issue to the RO for readjudication as the only 
substantive change in the revised regulation cannot affect 
the outcome here.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  To remand the case 
for the RO to apply the amended regulations would result in a 
pointless delay in the adjudication of the veteran's claim 
and could not conceivably lead to a more favorable outcome.  
Therefore, as there is no prejudice to the veteran in failing 
to remand this case for initial review of the amended 
regulations by the RO, the Board will proceed with appellate 
review under both versions of the regulations.  Bernard, 4 
Vet. App. at 393.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not warranted under either the old 
or new regulations, at any time since the initial award of 
service connection.  

The July 1997 audiometric evaluation shows that the veteran 
has an average pure tone threshold of 36 decibels in the 
right ear with speech discrimination of 96 percent correct.  
He has an average pure tone threshold of 37 decibels in the 
left ear with speech discrimination of 92 percent correct.  
The only possible interpretation of this examination under 
both the old and new regulations is that the veteran's 
hearing loss is at level I in both ears; therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board has also considered the 
provisions of 38 C.F.R. § 4.85(g) and, as noted above, 38 
C.F.R. § 4.86, but the results of the July 1997 VA 
examination clearly show that these provisions are not 
applicable in this case.  It is also noted that there is no 
other pertinent medical evidence of record (including the 
March 1996 military separation medical examination report) 
which would entitle the veteran to a compensable rating for 
bilateral hearing loss. 

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  While his statements are credible, they does not serve 
to establish a higher rating for bilateral hearing loss.  
Again, disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
Thus, a compensable evaluation for hearing loss is not 
warranted.  The veteran is advised, however, that should the 
severity of his hearing loss increase, he may wish to 
resubmit his claim at that time.  

While it does not appear that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
the Board finds no basis for further action on this question 
as there are no circumstances presented that the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (1999).

Based on current findings and a review of the entire evidence 
in the veteran's claims folder, it is the conclusion of the 
Board that his bilateral hearing loss does not currently rise 
to the level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

